DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2022, 3/28/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: “the area of the back panel” should be “an area of the back panel”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “contacts of the mobile device” in lines 7, 8 should be “a plurality of second contacts of the mobile device” or something similar to avoid confusion with a plurality of first contacts in line 7, but also needs to agree with claim 12 which already has “a plurality of second contacts”. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “a first portion and a second portion” should be renamed or renumbered to not conflict with “a first portion” and “a second portion” in the last 3 lines of claim 1. 
Claim 16 is objected to because of the following informalities: “the area of a back surface” in line 4 should be “an area of a back surface”. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “contacts of the mobile device” in lines 7, 8 should be “a plurality of second contacts of the mobile device” or something similar to avoid confusion with a plurality of first contacts in line 7. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-12, 14-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Saravis (US 2020/0192441) in view of Carnevali (US 2016/0065702).Re claim 1:	Saravis discloses a case (2600 and 3500 in fig. 36) for a mobile device (2802 in fig. 36; para. 0127), the case comprising: 	a cover (2600 in fig. 36; para. 0127) defining a cavity (cavity within 2600 which receives 2802 in fig. 26-29) configured for receiving and holding the mobile device (fig. 26-29), the cover comprising a back panel (back panel of 2600 in fig. 26, 27) and a window formed in the back panel (the rectangular window formed by all the openings in fig. 27), wherein the window comprises at least 30% of the area of the back panel (the window in fig. 27 comprises more than 30% of the area of the back panel of 2600); 	an accessory attachment (3500 in fig. 35; para. 0124) coupleable to the cover (2600 in fig. 36, 37; para. 0127) and comprising a fan (4004 in fig. 40, 35, 36; para. 0131) configured to be positioned over the window formed in the back panel of the cover to facilitate heat dissipation from the mobile device (the fan 4004 is positioned over the window formed in the back panel of the cover when everything is flipped upside down in fig. 38, this would allow the fan to facilitate heat dissipation from mobile device 2802), a base (large tray of 3500 in fig. 35) to which the fan is attached (fig. 35), and an attachment arm (3504 in fig. 35; para. 0124) extending from the base and configured to engage a front surface (3504 engages the front surface of cover 2600 in fig. 38) and a back surface of the cover (3504 also engages the back surface of cover 2600 as can be seen in fig. 37, 38) to attach the accessory attachment to the cover (accessory attachment 3500 is attached to cover 2600 in fig. 38), wherein the base is configured to cover only a first portion of the back panel that is less than a whole of the back panel (the tray of 3500 covers a first portion of the back panel of the cover 2600 in fig. 26, 41, this first portion is less than a whole of the back panel in fig. 41) and the attachment arm is configured to extend over a second portion of the back panel that is not covered by the base and engage the back panel (arm 3504 of fig. 35 extends over a second portion of the back panel in fig. 41 that is not covered by the base in fig. 41 and engages the back panel 2900 of fig. 27). 	Saravis does not explicitly disclose a male plug disposed in the cover, extending into the cavity defined by the cover, and configured for insertion into a female socket of the mobile device, the male plug comprising a plurality of first contacts configured for mating with contacts of the mobile device.	Carnevali (US 2016/0065702) discloses a male plug (116 in fig. 8, 10; para. 0081) disposed in the cover (100 + 5 in fig. 1, 8, 10; para. 0068), extending into the cavity defined by the cover (116 extends in the cavity of 100 + 5 in fig. 8, 10), and configured for insertion into a female socket of the mobile device (27 of device 1 in fig. 14; para. 0085), the male plug comprising a plurality of first contacts (118 in fig. 14; para. 0081) configured for mating (118 and 29 are mated together according to fig. 16) with contacts of the mobile device (29 of device 1 in fig. 14).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the case of Saravis wherein a male plug disposed in the cover, extending into the cavity defined by the cover, and configured for insertion into a female socket of the mobile device, the male plug comprising a plurality of first contacts configured for mating with contacts of the mobile device as taught by Carnevali (US 2016/0065702), in order to provide a way for power, data and audio to flow into and out of the mobile device and to make sure the mobile device still has its full functionality even when it is held within a case. Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 16:	Saravis discloses a case (2600 and 3500 in fig. 36) for a mobile device (2802 in fig. 36; para. 0127), the case comprising: 	a cover (2600 in fig. 36; para. 0127) defining a cavity (cavity within 2600 which receives 2802 in fig. 26-29) sized for receiving and holding the mobile device (fig. 26-29), the cover comprising a back panel (back panel of 2600 in fig. 26, 27) and a window formed in the back panel (the rectangular window formed by all the openings in fig. 27), wherein the window comprises at least 30% of the area of a back surface of the mobile device (the window in fig. 27 comprises more than 30% of the area of the back surface of 2802 in fig. 29); and	an accessory attachment (3500 in fig. 35; para. 0124) coupleable to the cover (2600 in fig. 36, 37; para. 0127) and comprising a fan (4004 in fig. 40, 35, 36; para. 0131) configured to be positioned over the window formed in the back panel of the cover to facilitate heat dissipation from the mobile device (the fan 4004 is positioned over the window formed in the back panel of the cover when everything is flipped upside down in fig. 38, this would allow the fan to facilitate heat dissipation from mobile device 2802).	Saravis does not explicitly disclose a male plug disposed in the cover, extending into the cavity defined by the cover, and configured for insertion into a female socket of the mobile device, the male plug comprising a plurality of first contacts configured for mating with contacts of the mobile device; 	a cord permanently coupled to, and extending out of, the cover and comprising a jacket and a plurality of wires disposed in the jacket and electrically coupled to the first contacts of the male plug.	Carnevali (US 2016/0065702) discloses a male plug (116 in fig. 8, 10; para. 0081) disposed in the cover (left portion of 100 in fig. 8, 10; para. 0068), extending into the cavity defined by the cover (116 extends in the cavity of 100 in fig. 8, 10), and configured for insertion into a female socket of the mobile device (27 of device 1 in fig. 14; para. 0085), the male plug comprising a plurality of first contacts (118 in fig. 14; para. 0081) configured for mating (118 and 29 are mated together according to fig. 16) with contacts of the mobile device (29 of device 1 in fig. 14); 	a cord (15 in fig. 3-5; para. 0077) permanently coupled to (para. 0181 states that 15 is permanently attached to 5), and extending out of, the cover (15 extends out from 100 + 5 as seen in fig. 12, 13) and comprising a jacket (the layer of 15 that surrounds 13 in fig. 11) and a plurality of wires (13 in fig. 11, 5; para. 0077) disposed in the jacket (fig. 5, 11) and electrically coupled (fig. 11, 16) to the first contacts (118 in fig. 14; para. 0081) of the male plug (116 in fig. 8, 10; para. 0081).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the case of Saravis wherein a male plug disposed in the cover, extending into the cavity defined by the cover, and configured for insertion into a female socket of the mobile device, the male plug comprising a plurality of first contacts configured for mating with contacts of the mobile device; a cord permanently coupled to, and extending out of, the cover and comprising a jacket and a plurality of wires disposed in the jacket and electrically coupled to the first contacts of the male plug as taught by Carnevali (US 2016/0065702), in order to provide a way for power, data and audio to flow into and out of the mobile device and to make sure the mobile device still has its full functionality even when it is held within a case. Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 3 and 18:	The modified Saravis discloses wherein the cover (2600 in fig. 36; para. 0127) further comprises a raised rim (raised rim that surrounds the rectangular window in fig. 27) around at least a portion of the window (the rectangular window formed by all the openings in fig. 27) and extending away from an adjacent portion of the cover (this raised rim extends upwards and away from the sides of the cover in fig. 27). Re claim 4 and 19:	The modified Saravis discloses wherein the raised rim (raised rim that surrounds the rectangular window in fig. 27) extends around an entire perimeter of the window (perimeter of the rectangular window in fig. 27).Re claim 7:	The modified Saravis discloses wherein the accessory attachment (3500 in fig. 35; para. 0124) further comprises a mounting site (there’s a mounting site on the back of 3500 in fig. 46) configured for attachment of a mount (this mounting site attaches to the mount 4300 in fig. 43, 46).Re claim 8:	The modified Saravis disclose wherein the accessory attachment (3500 in fig. 35; para. 0124) further comprises a mount (4300 in fig. 43, 46; para. 0135).Re claim 9:	The modified Saravis discloses wherein the base defines at least one opening (openings at the bottom right of fig. 35) that, when the accessory attachment is coupled to the cover, overlaps with the window of the cover (when the accessory attachment 3500 is coupled to cover 2600 in fig. 39, these openings overlap with the window of the cover 2600).Re claim 10:	The modified Saravis discloses wherein the accessory attachment (3500 in fig. 35; para. 0124) further comprises an attachment tray (3502 in fig. 35; para. 0124) extending from the base (3502 extends from the base in fig. 35) and configured to receive a portion of the cover (3502 receives a side of the cover 2600 in fig. 37). Re claim 11:	Saravis does not explicitly disclose further comprising a cord permanently coupled to, and extending out of, the cover and comprising a jacket and a plurality of wires disposed in the jacket and electrically coupled to the first contacts of the male plug.	Carnevali (US 2016/0065702) discloses further comprising a cord (15 in fig. 3-5; para. 0077) permanently coupled to (para. 0181 states that 15 is permanently attached to 5), and extending out of, the cover (15 extends out from 100 + 5 as seen in fig. 12, 13) and comprising a jacket (the layer of 15 that surrounds 13 in fig. 11) and a plurality of wires (13 in fig. 11, 5; para. 0077) disposed in the jacket (fig. 5, 11) and electrically coupled (fig. 11, 16) to the first contacts (118 in fig. 14; para. 0081) of the male plug (116 in fig. 8, 10; para. 0081).Re claim 12:	Saravis does not explicitly disclose further comprising a contactor disposed in the cover and comprising a plurality of second contacts electrically coupled to the first contacts of the male plug and exposed for coupling to an external device.	Carnevali (US 2016/0065702) discloses further comprising a contactor (120 in fig. 8; para. 0081) disposed in the cover (100 + 5 in fig. 1, 8; para. 0068), and comprising a plurality of second contacts (122’s in fig. 8; 0081) electrically coupled (para. 0082) to the first contacts (118 in fig. 14; para. 0081) of the male plug (116 in fig. 8, 10; para. 0081) and exposed for coupling to an external device (120 and 122 are exposed in fig. 8 to be connected to 15 in fig. 4 which connects to another device according to para. 0182). 
Re claim 14:	The modified Saravis discloses wherein the cover is a single unitary piece (the cover 2600 in fig. 26 is a single unitary piece).Re claim 15 and 20:	Saravis discloses an arrangement (everything in fig. 36), comprising: the case (2600 and 3500 in fig. 36; para. 0124, 0127); and the mobile device (2802 in fig. 36; para. 0127) receivable within the case (fig. 37).	Saravis does not explicitly disclose the mobile device comprising the female socket configured to receive the male plug of the case.	Carnevali (US 2016/0065702) discloses comprising the mobile device (device 1 in fig. 14; para. 0085) comprising the female socket (27 in fig. 14; para. 0085) configured to receive the male plug (116 in fig. 14; para. 0081) of the case (the combination of 100, 5 and 9 in fig. 1, 2; para. 0075).
Re claim 21:	The modified Saravis discloses wherein the accessory attachment (3500 in fig. 35; para. 0124) further comprises a base (large tray of 3500 in fig. 35) to which the fan is attached (fig. 35) and an attachment arm (3504 in fig. 35; para. 0124) extending from the base and configured to engage a front surface (3504 engages the front surface of cover 2600 in fig. 38) and a back surface of the cover (3504 also engages the back surface of cover 2600 as can be seen in fig. 37, 38) to attach the accessory attachment to the cover (accessory attachment 3500 is attached to cover 2600 in fig. 38), wherein the base is configured to cover only a first portion of the back panel that is less than a whole of the back panel (the tray of 3500 covers a first portion of the back panel of the cover 2600 in fig. 26, 41, this first portion is less than a whole of the back panel in fig. 41) and the attachment arm is configured to extend over a second portion of the back panel that is not covered by the base and engage the back panel (arm 3504 of fig. 35 extends over a second portion of the back panel in fig. 41 that is not covered by the base in fig. 41 and engages the back panel 2900 of fig. 27).
Claims 2, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Saravis (US 2020/0192441) in view of Carnevali (US 2016/0065702) as applied to claim 1 or 16 above, and further in view of Wang (US 5,917,697).Re claim 2 and 17:	The modified Saravis does not explicitly disclose wherein the accessory attachment further comprises a fitting on the fan for attachment to a source of cooling air. 	Wang discloses wherein the accessory attachment (12, 13, 14 in fig. 2) further comprises a fitting (14 in fig. 2) on the fan (13 in fig. 2) for attachment to a source of cooling air (19 in fig. 2; col. 2, lines 10-15).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the case of the modified Saravis wherein the accessory attachment further comprises a fitting on the fan for attachment to a source of cooling air as taught by Wang, in order for the source of cool air to come from the side of the accessory attachment when the accessory attachment is placed flat on a table and the air under the accessory attachment is not as cold as the air from the sides. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saravis (US 2020/0192441) in view of Carnevali (US 2016/0065702) as applied to claim 1 above, and further in view of Carnevali (US 9,831,904).Re claim 6:	The modified Saravis does not explicitly disclose wherein the attachment arm comprises a roller configured to engage the cover and to roll as the roller is passed over the cover.	Carnevali (US 9,831,904) discloses wherein the attachment arm (104 in fig. 1A; col. 4, lines 9-11) comprises a roller (106 in fig. 1A; col. 4, lines 9-11) configured to engage the cover (252 in fig. 2A; col. 4, lines 31-35) and to roll as the roller is passed over the cover (the roller 106 rolls when the device goes from position fig. 4A to fig. 2A; col. 5, lines 19-24).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the case of the modified Saravis wherein the attachment arm comprises a roller configured to engage the cover and to roll as the roller is passed over the cover as taught by Carnevali (US 9,831,904), in order for the attachment mechanism between the accessory attachment and the cover to be more durable than a conventional clamping mechanism that may be more easily worn out if the accessory attachment and the cover are attached and detached frequently, an attachment mechanism with a roller would not wear out as easily.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Saravis (US 2020/0192441) in view of Carnevali (US 2016/0065702) as applied to claim 1 above, and further in view of To (US 9,356,267).Re claim 13:	The modified Saravis does not explicitly disclose wherein the cover comprises a first portion and a second portion removably attachable to the first portion.	To discloses wherein the cover (100 in fig. 4; col. 4, lines 45-54) comprises a first portion (104 in fig. 4; col. 4, lines 55-57) and a second portion (102 in fig. 4; col. 4, lines 55-57) removably attachable to the first portion (fig. 4).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the case of the modified Saravis wherein the cover comprises a first portion and a second portion removably attachable to the first portion as taught by To, in order to allow for the mobile device to be easily removed from the cover if the cover is made out of a hard and non-flexible material.
Response to Arguments
In response the applicant’s argument in para. 3 of page 7 of the arguments filed on 3/3/2022:	“Claim 1 recites that the attachment arm engages a front surface and a back surface of the cover. The Office Action asserts that the clamping mechanism 3504 "engages the back surface of cover 2600 as can be seen in fig. 37, 38...." Office Action, p. 8. This appears to be incorrect even in view of the grainy nature of Figures 37 and 38. The "large tray of 3500" engages the back of the cover. The clamping mechanism is attached to the side of the "large tray of 3500" and, therefore, only engages the front surface and side of the cover. There is no clear indication in Figures 37 and 38 that the clamping mechanism 3504 engages the back surface of the cover and it is unclear how the clamping mechanism 3504 would engage the back surface of the cover given the arrangement presented in Figure 35 where the rim of the "large tray of 3500" appears to be arranged to receive the perimeter casing 2600. Similarly, the guide rail 3502 only appears to engage the front surface and side of the cover. Accordingly, Saravis does not teach or suggest an attachment arm that engages a front surface and a back surface of the cover, as recited in claim 1.”	The examiner disagrees because 3504 clearly engages a small portion of the back surface of the cover as can be seen in fig. 41. Furthermore, fig. 37 shows that 3504 has an arch in it which means that the inner end of this arch engages with the small portion the back surface of the cover in fig. 41. 
In response to the applicant’s argument in the last para. of page 7 of the arguments filed on 3/3/2022:	“Claim 1 also recites that the base is configured to cover only a first portion of the back panel that is less than a whole of the back panel. In contrast, the “large tray of 3500” covers the entire back panel of the cover. Accordingly, Saravis does not teach or suggest that the base is configured to cover only a first portion of the back panel that is less than a whole of the back panel, as recited in claim 1.”	The examiner disagrees because the base (tray of 3500) clearly does not cover the entire back panel of the cover in fig. 41.
In response to the applicant’s argument in the first para. of page 8 of the arguments filed on 3/3/2022:	“Claim 1 further recites that the attachment arm is configured to extend over a second portion of the back panel that is not covered by the base and engage the back panel. Because the “large tray of 3500” covers the entire back panel of the cover, the clamping mechanism 3504 or guide rail 3502 does not “extend over a second portion of the back panel that is not covered by the base.” Moreover, neither the clamping mechanism 3504, nor the guide rail 3502 engage the back panel, but rather these components engage the side and front surfaces of the cover. Accordingly, Saravis does not teach or suggest that the attachment arm is configured to extend over a second portion of the back panel that is not covered by the base and engage the back panel, as recited in claim 1.”	The examiner disagrees because 3500 does not cover the entire back panel of the cover as can be seen in fig. 41. Furthermore, 3504 of fig. 37 extends over a small portion of the back panel not covered by 3500 as can be seen in fig. 41. The arch of 3504 as seen in fig. 37 clearly engages not only the side and front surfaces of the cover but also a small portion of the back panel as can be seen in fig. 41. 
In response to the applicant’s argument in the 1st 3 para. of page 9 of the arguments filed on 3/3/2022:	“However, the electrical wire or cable 15 of Carnevali is not part of a cover (such as cover 100 illustrated in Figure 6 of Carnevali.) Instead, the electrical wire or cable 15 of Carnevali is part of a docking cradle 5, as illustrated in Figure 3-5 of Carnevali. Carnevali discloses that a mobile device 1 fits in the cover 100 which has exposed electrical contacts 122. The mobile device 1 in the cover 100 can then be positioned on a docking cradle 5 which includes the electrical wire or cable 15, however, the electrical wire or cable 15 is not part of the cover 100.	The Office Action also points to Figure 12 and 13. These Figures of Carnevali show the device 1 in the cover 100 which is “subsequently inserted into docking cradle 5....” Carnevali, [0097].	Accordingly, Carnevali does not teach or suggest “a cord permanently coupled to, and extending out of, the cover” because the electrical wire or cable 15 of Carnevali is part of a docking cradle 5, not the cover 100.”	This argument no longer applies because the cover has now been reinterpreted to be taught by the combination of 100 and 5 of fig. 1 of Carnevali (US 2016/0065702). So now the cord is coupled to the cover because the cord is coupled to 5 which is part of the cover.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2006/0175766 – is considered pertinent because this reference describes an electronic received inside a case and the case has a mount.
US 2013/0258573 – is considered pertinent because this reference describes a device held within a case that has a cable extending out of it.
US 7,907,394 – is considered pertinent because this reference describes electronic devices held within many different types of protective cases. 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday and Thursday 900AM – 600PM.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Zhengfu J Feng/                                                      Examiner, Art Unit 2835                                              May 29, 2022  
/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835